Citation Nr: 0731220	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus disability.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to January 
1956.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a RO hearing in February 2003.  This matter was 
remanded in November 2004.

In a March 2006 decision, the Board denied, in pertinent 
part, entitlement to service connection for tinnitus 
disability.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  Per a 
May 2007 Court Order, the Board decision pertaining to the 
issue of entitlement to service connection for tinnitus 
disability was vacated and remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In September 2007, the veteran submitted an August 2007 
medical evaluation from Gunnar West, D.O., reflecting 
impressions of neurosensory hearing loss and tinnitus, and 
the examiner noted that such hearing loss and tinnitus was 
secondary to noise exposure while serving as antiaircraft and 
artillery gunman.  Such opinion was not previously of record, 
and the veteran did not waive RO review of such evidence.  

Additionally, the Joint Motion of the appellant and VA upon 
which the May 2007 Court Order was based cited to medical 
conclusions which can only be made by medical personnel.  See 
generally Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Under the circumstances, the Board finds that further 
development of the medical evidence is necessary to allow for 
informed appellate review. 

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2007).  VA should inform the veteran that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
tinnitus disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  After reviewing the 
claims file, to include the veteran's 
service medical records, the August 2005 
VA opinion and the August 2007 private 
opinion of record, and examining the 
veteran, the examiner should opine as to 
whether the veteran has a current 
tinnitus disability, and if so, provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) that any tinnitus 
disability is related to noise exposure 
during service.  The examiner is 
specifically requested to state an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that the June 1955 
inservice complaints of ringing in the 
ears were acute in nature or were initial 
manifestations of current chronic 
tinnitus disability.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

If the veteran fails for any reason to 
report for the examination, the VA 
examiner should nevertheless review the 
claims file and respond to the directions 
set forth in the preceding paragraph.  

3.  After the development requested above 
has been completed, the RO should review 
the expanded record, to include the 
August 2007 medical evaluation.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



